DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on March 18th, 2022, with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly, the 112 rejections of the claims have been withdrawn. 


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-6, 7, 9-11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEldowney (US 7,763,841 B1) 
Regarding claim 1, McEldowney teaches an optical component comprising: 
	a housing, the housing defining a receiving cavity, the housing comprising a bottom plate and a side plate connecting a peripheral portion of the bottom plate, the bottom plate defining a light exit connecting to the receiving cavity (See, e.g., housing 210 in Fig. 2 which includes a bottom plate in the form of substrate 232, a receiving cavity in the form of the interior of the housing 210, a side plate in the form of the circular barrel of the housing which connects to the periphery of the substrate 232, and the bottom plate defines a light exit as the light is projected through it, connected optically to said interior); 
	a collimating component in the receiving cavity and configured for collimating light into collimated light (See, e.g., collimating lens 220 in Fig. 2); 
	a diffractive optical element (DOE) in the receiving cavity (See, e.g., the combination of element 234 and spacer 228 and the inner wall of the housing 210 corresponding to the footprint/area of element 234 and spacer 228 in Fig. 2), the DOE comprising: 

	a bezel surrounding the diffractive portion (See, e.g., the portion of spacer 228 surrounding element 234 in Fig. 2); 
	a first adhesive layer, the first adhesive layer being between the bezel and the collimating component, the first adhesive layer contacting the side plate (See, e.g., column 3 lines 35-45 which explain that the spacers are bonded to the various parts via adhesive and so here the first adhesive layer is considered to be the layer of adhesive bonding lower portion of the spacer 228 to substrate 218 in Fig. 2, note that in this case the adhesive is between the bezel and collimating component, and is in contact with the side plate); and 
	a second adhesive layer, the second adhesive layer filling a silt between the side plate and the collimating component (See, e.g., column 3 lines 35-45 which explain that the spacers are bonded to the various parts via adhesive and so here the second adhesive layer is considered to be the layer of adhesive bonding the upper portion of the spacer 214 to substrate 218 in Fig. 2, note that in this case the adhesive is between the collimating component and the side plate).
	McEldowney lacks an explicit disclosure wherein a viscosity of the first adhesive layer is higher than a viscosity of the second adhesive layer.
	However, the viscosities of the two layers corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case there are a finite number of solutions, either the first viscosity is higher or lower than the second or they are equal, and the viscosity of these layers directly impacts the manufacturing/assembling process. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the value of the viscosity of the second layer to be between 0 and the value of the first layer for the purpose of optimizing the manufacturing process.	
Regarding claim 2, McEldowney teaches the device set forth above and further teaches wherein the first adhesive layer extends to surrounds the diffractive portion; the first adhesive layer is configured to block the second adhesive layer from contacting the DOE (See, e.g., Fig. 2 and note that the first adhesive being between the spacer and substrate mean it and thus the adhesive surround the diffractive portion and block the second layer from contacting the DOE, even if indirectly).
Regarding claims 4, 9, and 14, McEldowney teaches the device set forth above but lacks an explicit disclosure wherein the bezel is made of a metal material to conduct electrical signals.
	However, the selection of a known material based on its suitability for its intended use would be obvious to one having ordinary skill in the art In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). In the instant case, the bezel needs to be made of metal, but not any specific metal, just something conductive, and it is extremely well known to make either lens barrels or spacers out of metal, as it increases durability compared to plastic and is more rigid. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify either the spacer or housing itself to be metal, for the purpose of making the device more durable and providing a conductive material for the system to utilize. 
Regarding claims 5, 10, and 15, McEldowney teaches the device set forth above but lacks an explicit disclosure wherein the bezel is made of a non-metallic material, and the DOE comprises a first conductive portion on the bezel for conducting electrical signals.
	However, the selection of a known material based on its suitability for its intended use would be obvious to one having ordinary skill in the art In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). In the instant case, the bezel needs to include a non-metallic material and a conductive portion, and it is extremely well known to make either lens barrels or spacers out of plastic or metal, as they both have structural and economic advantages related to durability and ease of manufacturing. Both are extensively used in optical devices of all kinds. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify either the spacer or housing itself to be metal, and the other to be plastic, for the purpose of optimizing the construction of the device.
Regarding claim 6, McEldowney teaches an optical component comprising: 
	a housing, the housing defining a receiving cavity, the housing comprising a bottom plate and a side plate connecting a peripheral portion of the bottom plate, the bottom plate defining a light exit air communicating with the receiving cavity (See, e.g., housing 210 in Fig. 2 which includes a bottom plate in the form of substrate 232, a receiving cavity in the form of the interior of the housing 210, a side plate in the form of the circular barrel of the housing which connects to the periphery of the substrate 232, and the bottom plate defines a light exit as the light is projected through it); 
	a collimating component in the receiving cavity and configured for collimating light into collimated light (See, e.g., collimating lens 220 in Fig. 2); 
	a diffractive optical element (DOE) in the receiving cavity (See, e.g., the combination of element 234 and spacer 228 in Fig. 2), the DOE comprising: 
	a diffractive portion configured for converting the collimated light into structured light (See, e.g., element 234 in Fig. 2); and 
	a bezel surrounding the diffractive portion (See, e.g., the portion of spacer 228 surrounding element 234 and the inner wall of the housing 210 corresponding to the footprint/area of element 234 and spacer 228 in Fig. 2); 
	a first adhesive layer, the first adhesive layer being between the bezel and the collimating component, the first adhesive layer contacting the side plate (See, e.g., column 3 lines 35-45 which explain that the spacers are bonded to the various parts via adhesive and so here the first adhesive layer is considered to be the layer of adhesive bonding lower portion of the spacer 228 to substrate 218 in Fig. 2, note that in this case the adhesive is between the bezel and collimating component, and is in contact with the side plate); and 
	a second adhesive layer, the second adhesive layer filling a silt between the side plate and the collimating component (See, e.g., column 3 lines 35-45 which explain that the spacers are bonded to the various parts via adhesive and so here the second adhesive layer is considered to be the layer of adhesive bonding the upper portion of the spacer 214 to substrate 218 in Fig. 2, note that in this case the adhesive is between the collimating component and the side plate); and
	a light source emitting light to the collimating component (See, e.g., projector 212 in Fig. 2).
Regarding claim 7, McEldowney teaches the device set forth above and further teaches wherein the first adhesive layer extends to surrounds the diffractive portion; the first adhesive layer is configured to block the second adhesive layer from contacting the DOE (See, e.g., Fig. 2 and note that the first adhesive being between the spacer and substrate mean it and thus the adhesive surround the diffractive portion and block the second layer from contacting the DOE, even if indirectly).
Regarding claim 11, McEldowney teaches an optical component comprising: 
	a housing, the housing defining a receiving cavity, the housing comprising a bottom plate and a side plate connecting a peripheral portion of the bottom plate, the bottom plate defining a light exit air communicating with the receiving cavity (See, e.g., housing 210 in Fig. 2 which includes a bottom plate in the form of substrate 232, a receiving cavity in the form of the interior of the housing 210, a side plate in the form of the circular barrel of the housing which connects to the periphery of the substrate 232, and the bottom plate defines a light exit as the light is projected through it); 
	a collimating component in the receiving cavity and configured for collimating light into collimated light (See, e.g., collimating lens 220 in Fig. 2); 
	a diffractive optical element (DOE) in the receiving cavity (See, e.g., the combination of element 234 and spacer 228 in Fig. 2), the DOE comprising: 
	a diffractive portion configured for converting the collimated light into structured light (See, e.g., element 234 in Fig. 2); and 
	a bezel surrounding the diffractive portion (See, e.g., the portion of spacer 228 surrounding element 234 and the inner wall of the housing 210 corresponding to the footprint/area of element 234 and spacer 228 in Fig. 2); 
	a first adhesive layer, the first adhesive layer being between the bezel and the collimating component, the first adhesive layer contacting the side plate (See, e.g., column 3 lines 35-45 which explain that the spacers are bonded to the various parts via adhesive and so here the first adhesive layer is considered to be the layer of adhesive bonding lower portion of the spacer 228 to substrate 218 in Fig. 2, note that in this case the adhesive is between the bezel and collimating component, and is in contact with the side plate); and 
	a second adhesive layer, the second adhesive layer filling a silt between the side plate and the collimating component (See, e.g., column 3 lines 35-45 which explain that the spacers are bonded to the various parts via adhesive and so here the second adhesive layer is considered to be the layer of adhesive bonding the upper portion of the spacer 214 to substrate 218 in Fig. 2, note that in this case the adhesive is between the collimating component and the side plate); and
	a light source emitting light to the collimating component (See, e.g., projector 212 in Fig. 2);
	an image acquisition device configured to acquire structured light images formed after the structured light is projected onto a spatial target (See, e.g., Figs, 1-3 which show the light forming an image on a spatial target and then bouncing back to the sensor 312 in Fig. 3); and
	an image processor configured to calculate to obtain a depth image of the spatial target according to the structured light images (See, e.g., column 3 lines 60-67 which explain this).
	McEldowney lacks an explicit disclosure wherein a viscosity of the first adhesive layer is higher than a viscosity of the second adhesive layer.
	However, the viscosities of the two layers corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case there are a finite number of solutions, either the first viscosity is higher or lower than the second or they are equal, and the viscosity of these layers directly impacts the manufacturing/assembling process. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the value of the viscosity of the second layer to be between 0 and the value of the first layer for the purpose of optimizing the manufacturing process.
Regarding claim 12, McEldowney teaches the device set forth above and further teaches wherein the first adhesive layer extends to surrounds the diffractive portion; the first adhesive layer is configured to block the second adhesive layer from contacting the DOE (See, e.g., Fig. 2 and note that the first adhesive being between the spacer and substrate mean it and thus the adhesive surround the diffractive portion and block the second layer from contacting the DOE, even if indirectly).


Claims 3, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McEldowney (US 7,763,841 B1) in view of Tanida et al. (US 2005/0270405 A1).
Regarding claims 3, 8, and 13, McEldowney teaches the device set forth above but lacks an explicit disclosure wherein the adhesive layer comprises photosensitive adhesive.
	However, in an analogous optical adhesive field of endeavor Tanida teaches the use of a photosensitive adhesive in an optical system to connect element (See, e.g., paragraph [0117] which explains this). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive of McEldowney to be photosensitive as taught by Tanida for the purpose of being able to increase productivity by creating multiple layers of adhesive at once (See, e.g., paragraph [0117] which explains this). 

Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872